 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLomand Brothers Companyt and Operating Engi-neers Local Union No. 3, of the InternationalUnion of Operating Engineers, AFLCIO, Peti-tioner. Case 20-RC-14411March 17, 1978DECISION ON REVIEW ANDDIRECTION OF ELECTIONSBY CHAIRMAN FANNING AND MEMBERSPENELI O AND TRUESDALEOn October 21, 1977, the Regional Director forRegion 20 issued a Decision and Direction ofElection in the above-entitled proceeding. In accor-dance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, both the Petitioner, Operating EngineersLocal Union No. 3, of the International Union ofOperating Engineers, AFL-CIO, and the Employer,Loffland Brothers Company, filed timely requests forreview of her Decision.By telegraphic order dated November 28, 1977, theBoard granted both the Petitioner's and the Employ-er's requests for review. Both parties filed briefs insupport of their requests and the Employer filed abrief in opposition to the Petitioner's request forreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the briefs on review, and makes the followingfindings:The Employer is an international drilling contrac-tor. The Petitioner seeks to represent those of theEmployer's employees who work on two of the sevendrilling rigs in the Employer's western division.Alternatively, the Petitioner seeks to represent theemployees of each of those two rigs, called Rig 27and Rig 50 by the Employer, in separate units. TheThe name of the Employer appears as amended at the hearing.2 The Regional Director determined that the job classification of driller,which the Petitioner had sought to include in the unit, was supervisorywithin the meaning of Sec 2(11 ) of the Act.3 E.g., Hondo Drilling Company, 164 NLRB 416 (1967).4 Id. at418.s The Petitioner agrees with the Employer's position on this issue. TheEmployer argues that the circumstances in Hondo Drilling, supra, whichwarranted the use of a special eligibility formula are not present in this case.In Hondo Drilling there was an extremely high turnover of personnel and theEmployer maintained a policy of sevenng all connections with an employeeonce he was laid off. Thus, under those circumstances, the usual eligibilityformula would have excluded employees who, although not currently on ajob, had a sufficient expectation of future employment with the Employer tojustify their eligibility to vote.In this case, however, there are two general factors which make an235 NLRB No. 26Employer contends that an appropriate unit mustinclude employees working on all the rigs in itswestern division, which is coextensive with theborders of the State of California.The Regional Director agreed with the Employer,finding that the appropriate unit consisted of allnonsupervisory employees2working on rigs in thewestern division. Accordingly, she directed an elec-tion in that unit contingent upon a proper showing ofinterest by the Petitioner. In directing the election theRegional Director prescribed a special eligibilityformula occasionally used by the Board in electionsinvolving employees of drilling contractors.3Thisformula permits the participation of employees whohave been employed with the Employer for aminimum of 10 days during the 90-day periodpreceding the election.4In deciding the scope of the unit the RegionalDirector rejected the Petitioner's argument that theunit should be described in terms of specific rigs,noting that the Board has consistently definedbargaining units in the drilling industry in terms ofgeographic and administrative areas. Having thusnarrowed the issue, the Regional Director found thatthe geographic area in which the two-rig unit soughtby the Petitioner is located, called the Geysers area,did not constitute a clearly definable subdivision ofthe Employer's western division and was thereforenot an appropriate unit for the purposes of collectivebargaining.The Petitioner argues on review that the RegionalDirector's determination of the scope of the unitdeparted from officially reported Board precedentand contained several clearly erroneous factualfindings. The Employer's request for review contendsthat the Regional Director erred in utilizing thespecial eligibility formula and requests that the usualeligibility requirements be applied.5As noted above, the unit sought by the Petitioner ispart of the Employer's western division, one of sixdomestic divisions. The division staff is responsiblefor soliciting drilling contracts in California6andgenerally performs such administrative tasks as theadjustment in the traditional eligibility formula unnecessary. First, the rigshere have a greater degree of stability in their operation and a lower rate ofturnover in personnel. Second, the Employer has a layoff and vacationpolicy which would allow employees who are not currently working to voteunder the traditional criteria, which include employees "on vacation, ortemporarily laid off."Accordingly, in agreement with the position of both parties, we shall usethe traditional eligibility criteria in directing an election in this case.6 The Employer hires out its rigs to drill wells. Each well normally takesbetween 15 and 50 days to complete. The contractual arrangement is eitherbased on footage to be drilled or daywork. The daywork contracts, underwhich the rigs involved here currently operate. are terminable by thecustomer at the end of any day of work.At the end of each job, the Employer solicits another contract and movesthe rig to the next well. When no job has been arranged the rig is shut down154 LOFFLAND BROTHERS COMPANYmaintenance of the personnel files, distribution of thepayroll, determination of general wage rates, andimplementation of employee benefits. The divisionalso normally coordinates the movement of rigs fromone site to another and performs the major mainte-nance and repair work on the rigs.The western division has seven rigs with an eighthone under construction. Two of the rigs, Rig 27 andRig 50, whose employees the Petitioner seeks torepresent, are located in the Geysers area. Threeothers are in Kern County and the remaining two arein Ventura County.7Despite the generally mobilenature of the industry,8the Geysers area has areputation for extraordinary stability of operations.Although one of the Employer's witnesses refused tospeculate with any precision as to how long theEmployer's operations would continue in that area,at the time of the hearing Rig 27 had operated in thearea virtually continuously for 4 years. Rig 50 hasbeen in continuous operation since it moved into theGeysers area 6 months prior to the hearing.Each of the Employer's rigs is staffed by one or tworig superintendents and four crews consisting of adriller, derrickman, motorman, and two floormen.The crew is hired at the rig level by the rigsuperintendent with the assistance of the driller.Even those potential employees who apply at thewestern division headquarters are referred to the rigsfor consideration. In fact, when a driller is hired, heoften brings with him all or part of a crew. Drillershave on occasion even hired employees directly.The rig management's authority in other areas ofemployee relations is similarly independent. Disci-pline, promotion, daily work assignments, and dis-charge are the exclusive responsibilities of the super-visors at the rig.The employee complements at each rig are relative-ly discrete and independent. There is no evidencethat the daily operation of the rigs involves anycasual transfer of employees from one rig to another.Employees displaced by the shutdown or relocationof a rig are given preference if they choose to followthe rig to a new location or wait to be rehired whenthe rig resumes operation. Thus, there is someexpectation of continued employment with a particu-lar rig and an identification of an individual employ-ee with his rig.and sometimes is stored at the division headquarters. In the event of ashutdown, the crews are laid off with the opportunity to rejoin the rig whenoperations are resumed.I These remaining rigs and the division headquarters are all at least 300miles from the Geysers area.8 Rigs move frequently because of the short drilling period. Sometimesthe new well sites are substantial distances from the previous well site. Thespeculative nature of drilling for natural resources and the easy terminabili-ty of the daywork contracts also increase the likelihood that a rig will haveto either relocate or shut down. Since employees may not be willing to waitAlthough the record contains some evidence ofpermanent transfers of employees from one rig toanother, we do not find this evidence significant indetermining employee interchange. The Employerwas unable to provide the dates on which thesetransfers occurred or the reasons for the transfers; inaddition, an unspecified number of the "employees"listed were in fact supervisors and not employeesunder the Act. It has been our experience thatpermanent employee transfers are often made for theconvenience of the employee involved and do notreflect an integration of operation among the rigs ortheir work forces. Rather, the transfers in this caseappear to be a function of the comparatively highturnover in personnel, the mobility of operation, andthe convenience of filling the resulting vacant slotsfrom a known labor pool of former or laid-offemployees.Based upon the above findings and the entirerecord, we disagree with the Regional Director'sDecision as to the proper scope of the unit.9Themere fact that the unit sought by the Petitioner isdescribed in terms of the employees working at aparticular rig is not by itself an obstacle to findingsuch a unit appropriate where, as here, the rigsinvolved have a demonstrated history of relativestability and continuity of work force.Under these circumstances it is clear that theemployees at each rig otherwise constitute an appro-priate unit. Based on the autonomy of the individualrig operation, particularly over day-to-day matters ofsuch primary concern to employees as hiring, firing,promotion, and discipline, and the relative integrityand independence of the work force at each rig, wefind that the employees at each rig are an identifiablegroup with a distinct community of interest. Accord-ingly, the following employees of the Employerworking at Rig 27 and Rig 50 constitute separateunits appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All derrickmen, motormen, and floormen on Rig27 of the Employer, excluding all other employ-ees, guards, and supervisors, as defined in the Act,for a resumption of operation if laid off or to relocate if their ngs move to adistant site, there is a comparatively high turnover in personnel in theindustry.9 In support of his conclusion that the unit requested by the Petitionerwas inappropriate, the Regional Director cited a number of cases; e.g..Hondo Drilling, supra; Sprecher Drilling Company, 139 NLRB 1009 (19%2).Although those cases found units expressed in terms of geographic areas tobe appropriate, none of them either discussed or decided the issue here ofwhether a unit of employees working on individual rigs could be appropri-ate.155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll derrickmen, motormen, and floormen on Rig50 of the Employer, excluding all other employ-ees, guards, and supervisors as defined in the Act.[Direction of Elections and Excelsior footnoteomitted from publication.]156